Title: To Thomas Jefferson from Mathew Carey, 9 January 1805
From: Carey, Mathew
To: Jefferson, Thomas


                  
                     Sir,
                     Philada. January 9. 1805.
                  
                  Your favor of the 6th. which I recd yesterday, lies before me.
                  My brother’s address is
                  John Carey
                  Care of Mr. Taylor,
                  Cutler,
                  Middle Row
                  Holborn
                  I am, sir, very respectfully your obt. hbl. servt.
                  
                     Mathew Carey 
                     
                  
               